Citation Nr: 1430945	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-46 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran testified at a RO hearing a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

On his November 2009 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a travel board hearing.  Subsequently, in a June 2011 letter, the Veteran withdrew his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2010 DRO hearing, the Veteran testified that he had two teeth extracted while in active service.  Service treatment reports from December 1968 note that the Veteran had at least one tooth removed.  In the Veteran's most recent October 2010 Compensation and Pension (C&P) Examination, the VA examiner never discussed or opined on the likelihood that a tooth extraction during active service could have led to the Veteran contracting hepatitis C.  A new medical opinion is necessary to address this possibility.

Additionally, in a January 2011 statement, the Veteran's representative stated that "[i]f for some reason the claimant is not able to attend the [Board] Travel Board hearing, then it is requested the [VA] claim file be returned to this service for a more comprehensive VA Form 1-646."  As noted above, in a June 2011 letter, the Veteran cancelled his hearing request, but there is no VA Form 646 in the claims file.  A remand is necessary to afford the Veteran and his representative another opportunity to submit a VA Form 646.

Finally, in a June 2014 appellate brief presentation, the Veteran's representative noted that in February 2011, a Waiver of Regional Office Consideration was submitted, waiting RO consideration of additional evidence and records submitted to the Board.  The claims file does not appear to contain the evidence submitted along with the waiver.  A remand is necessary to allow the Veteran to resubmit any evidence that might have been in the February 2011 letter.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his hepatitis C.  All requests for records and responses must be associated with the claims folder.

2. Contact the Veteran or his representative and ask him to resubmit any evidence that was in the February 2011 letter.

3. After the completion of the foregoing, obtain an addendum opinion from the same examiner who conducted the October 2010 C&P examination or, if unavailable, the Veteran should be afforded a new VA examination.  If the October 2010 VA examiner determines that additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed. 

The examiner is asked to address the following questions:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hepatitis C was caused by the tooth extraction he underwent in service in December 1968.  

A complete rationale must be provided for any opinion expressed.  If the requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

4. The AOJ should afford the Veteran's authorized representative the opportunity to review the claims file and submit written argument on the Veteran's behalf, to include, as appropriate, a VA Form 646, or equivalent, in furtherance of the appeal.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for hepatitis C.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



